Citation Nr: 1826902	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for simple glaucoma with bilateral snowflake cortical cataracts (glaucoma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which among other things, denied service connection for glaucoma.

In December 2013, the Veteran filed his notice of disagreement, was issued a statement of the case in October 2014, and in November 2014 perfected his appeal to the Board.


FINDING OF FACT

The evidence of record is at least evenly balanced as to whether the Veteran's glaucoma was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for glaucoma are met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)

The Veteran contends that his current glaucoma began in service.  In a March 2018 appellate brief, his representative stated that the Veteran's service treatment records indicate that he was given medication for ocular hypertension in the military; a diagnosis which the Veteran states, according to his VA doctors, should have been simple glaucoma with bilateral snowflake cortical cataracts.  At the time of this diagnosis, the Veteran had high pressure readings in both eyes.  The representative also noted that while the service treatment records do not show any complaints, treatment or diagnosis for glaucoma, they do show that the Veteran was seen in optometry on numerous occasions for allergic reactions and provided medication which did not resolve the condition.  For the following reasons, the Board finds the arguments of the Veteran's representative to be persuasive.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran's January 1983 report of medical examination and January 1983 report of medical history upon entry into service do not note any abnormalities or issues concerning the Veteran's eyes.

Service treatment records from an indeterminate month in 2001 indicated that the Veteran was diagnosed with ocular hypertension, while additional service treatment records from September 2001 through December 2002 note multiple complaints for itchiness and watery eyes, burning and swelling, tearing, and high pressures of the eyes.  The service treatment records also note visual field testing and treatment with allergy medications which proved ineffective.

A VA treatment note from November 2003 reported that the Veteran complained of an infection around his eyelids, and that he experienced trouble reading.

A July 2011 private treatment record noted the Veteran's diagnosis as glaucoma suspect based on ocular hypertension. 

Medical treatment records from November 2011 indicated that the Veteran was undergoing treatment for glaucoma which included eye drop medication.

In December 2011, the Veteran was afforded a VA examination which noted diagnoses for blepharitis and ocular hypertension, and that the Veteran was placed on Xalatan for high intraocular pressures.  The examination report indicated that the Veteran did not have Glaucoma.

February 2012 private treatment notes reported a diagnosis for primary open angle glaucoma treated with Travatan.

An April 2012 statement noted that the Veteran was undergoing treatment for ocular hypertension (pre-glaucoma) with Alphagan and Lumigan, and also noted prior in-service treatment for ocular hypertension with pressures of 25 in both eyes. 

A November 2013 disability benefits questionnaire (DBQ) noted diagnoses of chronic simple glaucoma with visual field loss and bilateral snowflake cortical cataract.  The examining physician opined that the Veteran's glaucoma was less likely than not (less than a 50 percent probability) incurred in or caused by service.  He stated that it is less likely than not that there is any association between ocular hypertension and newly diagnosed chronic simple glaucoma, as glaucoma is a disease of life and has no relation to military service treatment.

The evidence is at least evenly balanced as to whether the Veteran's diagnosed glaucoma was incurred in service.  While the November 2013 examining physician opined that the Veteran's glaucoma was less likely than not incurred in or caused by service, the Veteran reported in his notice of disagreement that his VA physician informed him that his in-service diagnosis for ocular hypertension was most likely misdiagnosed by his military doctor and should have been a diagnosis for simple glaucoma with bilateral snowflake cortical cataracts.  The Veteran also stated in his Form 9 appeal that his private physician informed him that ocular hypertension (the extremely high pressures in his eyes) caused his glaucoma.  The Veteran is competent to relate what his physician stated to him regarding a possible nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, as argued by the Veteran's representative, service treatment records detail evidence of continuous treatment for allergy symptoms which proved to be ineffective, reinforcing the Veteran's contention that he had been misdiagnosed and should have been treated for what his VA physician stated was the incurrence of glaucoma in service. 

For the foregoing reasons, the evidence is at last evenly balanced as to whether there is a nexus between the Veteran's in-service eye symptoms and his current diagnosis of glaucoma.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for glaucoma is warranted.  38 U.S.C. §5107(b); 38 C.F.R. §3.102.


ORDER

Service connection for glaucoma is granted.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


